Citation Nr: 1143416	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  09-40 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Florida/South Georgia Veterans Health System


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred on April 25, 2009, at a non-VA facility, to include emergency transportation expenses.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to May 1979.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and June 2009 determinations of the VA Medical Center (VAMC) in Gainesville, Florida, wherein reimbursement or payment by VA of the cost of unauthorized medical services provided on April 25, 2009, by a non-VA medical facility, to include emergency transportation expenses, was denied.


FINDINGS OF FACT

1.  The Veteran was transported to South Lake Hospital in Clermont, Florida on April 25, 2009, via Lake-Sumter Emergency Medical Services (EMS).  

2.  The Veteran incurred unauthorized medical expenses in connection with a visit to South Lake Hospital in Clermont, Florida, on April 25, 2009.  

3.  The Veteran was enrolled in the VA health care system at the time the emergency treatment was furnished, but he had not received care or medical services under the authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of the emergency treatment at South Lake Hospital.  

4.  The Veteran does not have a total disability, permanent in nature, resulting from a service-connected disability; the condition for which the emergency treatment was furnished is not service connected, has not been held to be aggravating a service-connected disability, and is not shown to be a condition requiring care for purposes of participation in a VA rehabilitation program under 38 U.S.C.A. Chapter 31.  


CONCLUSION OF LAW

The criteria for payment of medical expenses incurred at a non-VA facility on April 25, 2009, to include emergency transportation services, have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.102, 17.120, 17.1000-17.1008 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-2  (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

The Board notes that the Secretary has issued implementing regulations, setting out specific duties for notifying and assisting claimants in developing evidence.  38 C.F.R. §§3.156(a), 3.159, 3.326(a) (2011).  Those regulations, however, are applicable only to the claims governed by 38 C.F.R. Part 3; thus, they do not apply to this case, in which the governing substantive regulations reside in Part 17 of title 38, Code of Federal Regulations.  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 1001).  

However, assuming without deciding that the VCAA applies, the Board finds that each of the content requirements of a VCAA notice has been fully satisfied.  The appellant was provided adequate notice as to the evidence needed to substantiate the claim as stated in the August 2009 VCAA letter.  VA made all efforts to notify and to assist the Veteran with regard to the evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue on appeal has been obtained.  The Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  The Board finds that the evidence of record provides sufficient information to adequately evaluate the Veteran's claim for entitlement to payment or reimbursement of unauthorized medical services on April 25, 2009.  Therefore, no further assistance to the appellant with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

II.  Decision  

The Veteran is claiming entitlement to payment or reimbursement of private medical expenses incurred on April 25, 2009, for treatment at South Lake Hospital, a non-VA medical facility, and emergency transportation services provided by Lake-Sumter EMS.  In a September 2009 statement, the Veteran explained that he began to experience symptoms relating to a stroke in the early morning of April 25, 2009.  He stated that there was no VA facility feasibly available and an attempt to use them would have been hazardous to his life or health, so he went to South Lake Hospital, located approximately five minutes from his home.  He was admitted to the hospital for further evaluation and treatment, and was discharged on May 2, 2009.  After his discharge from the hospital, the Veteran indicated that he scheduled an appointment with a community based VA outpatient clinic for follow-up treatment and since that time, has attended all scheduled VA appointments as required.  

As provided for in 38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728, VA must reimburse a Veteran for reasonable value of emergency treatment furnished in a non-VA facility, or in lieu of that, make payment directly to a hospital or other health care provider that furnished such treatment on behalf of the Veteran under the authority so long as certain statutory and regulatory requirements are met.38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2011).  

In this case, the VAMC adjudicated the Veteran's right to reimbursement under the provisions of the Veterans Millennium Health Care and Benefits Act (Act), Pub. L. 106-117, codified at 38 U.S.C.A. § 1725.  To be eligible for payment under 38 U.S.C.A. § 1725, the treatment must satisfy all of the following conditions:

(1) The emergency services were provided in a hospital emergency department or a similar facility providing emergency care;

(2) A prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health;

(3) A VA or other Federal facility was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson;

(4) The care beyond the initial emergency evaluation and treatment was for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility, with the medical emergency lasting only until stabilization of the Veteran;

(5) The Veteran was enrolled in the VA health care system at the time the emergency treatment was furnished and had received medical services under 38 U.S.C. Chapter 17 within 24 months before the non-VA emergency treatment;

(6) The Veteran is financially liable to the non-VA provider of the emergency treatment;

(7) The Veteran has no health insurance coverage for payment or reimbursement for the emergency treatment;

(8) The Veteran has unsuccessfully exhausted claims reasonably available against a third party in the case of an accident or work-related injury; and

(9) The Veteran is not eligible for reimbursement under 38 U.S.C.A § 1728. 

38 U.S.C.A. § 1725; see 38 C.F.R. 17.1002 (2011).

At the outset, the Board notes that eligibility for reimbursement of unauthorized medical expenses under the provisions of 38 U.S.C.A. § 1728 is neither claimed by the Veteran nor shown by the record as the treatment in question was not for his service-connected back disability or held to be aggravated by the service-connected back disability, and he was not participating in a rehabilitation program.  See 38 U.S.C.A. § 1728.  

As mentioned above, review of the record reveals that the Veteran received private treatment at South Lake Hospital on April 25, 2009, for a stroke.  The Veteran filed a timely claim for payment or reimbursement of private medical expenses he incurred in conjunction with this treatment.  In May 2009, VA issued a decision denying the Veteran's claim for payment or reimbursement for the April 2009 treatment.  In the decision, the Veteran was advised of the criteria governing his claim and informed that all of the stated criteria must be met for the approval of his claim.  It was further explained that he did not meet at least one of the criteria; specifically, that he had not received VA medical care within the 24 months preceding the medical care at issue.  

In his April 2009 notice of disagreement (NOD) and September 2009 personal statement, the Veteran explained that he did not use VA for the previous 24 months because he had health insurance and utilized that for his medical needs.  It was only when he lost coverage that he signed up for coverage under VA.  He further added that he was never told to use the VA medical facilities within 24 months or risk denial of benefits when he finally needed VA treatment.  

Having reviewed the record and carefully considered the Veteran's arguments, the Board has determined that the criteria for reimbursement have not been met.  The Board recognizes the Veteran's sincere belief in the merits of his claim; however, in that regard, the Board observes that all of the above-listed criteria must be met in order to qualify for reimbursement or payment for the unauthorized services.  

As noted above, the controlling question in this case is whether the Veteran had received care or medical services under the authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of the emergency treatment at South Lake Hospital.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002(e).  Despite the fact that the Veteran was enrolled in the VA healthcare system in the two-year period preceding his April 2009 private hospitalization, the law is clear that he must also have received medical services during that timeframe.  Such evidence is lacking in this case.  Here, the evidence clearly reflects that the Veteran was enrolled in the VA health care system within the 24-months preceding the furnishing of the April 2009 private treatment.  However, there is no evidence showing that the Veteran actually received care and/or medical services through VA within the 24-month preceding the April 2009 private treatment.  This is supported by the Veteran's own admission of not using VA for the previous 24 months in his April 2009 NOD and a VA Patient History form indicating that the Veteran last sought treatment at a VA facility in November 2004.  

While the Board empathizes with the Veteran, it is bound by the law, and its decision is dictated by the relevant statutes and regulations.  The Millennium Act was passed by Congress, and Congress has required that the claimant receive treatment at VA within the 24-month period preceding the furnishing of the emergency medical treatment as part of the requirements for reimbursement.  38 U.S.C.A. § 1725(b)(2)(B).  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Court has stated that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33   (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  Since the Veteran's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

As noted, while the Veteran might meet some of the criteria to qualify for reimbursement of payment of unauthorized medical expenses, all the requisite criteria must be met in order for his claim to be granted.  In this case, the Veteran failed to satisfy the requirement under 38 C.F.R. § 17.1002(e) that he have received VA care in the 24 months preceding the private treatment at issue.  The criteria specified in the regulations, the provisions in 38 C.F.R. § 17.1002 are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991).  In other words, failure to satisfy any of the criteria precludes VA from paying unauthorized medical expenses incurred at a private facility.  Because the Veteran has failed to satisfy one of the enumerated criteria, VA is thus precluded from payment of the claimed medical expenses, and the Veteran's claim must fail. 

As a final note, the Board observes the Veteran is also seeking reimbursement of emergency transportation costs incurred on April 25, 2009.  Reimbursement for ambulance services may be made for transporting a veteran to a facility only if, among other conditions are met, payment or reimbursement for emergency treatment provided by such facility is authorized under 38 U.S.C.A. § 1725.  See 38 C.F.R. § 17.1003 (2011).  As discussed above, payment or reimbursement of expenses for emergency treatment at South Lake Hospital on April 25, 2009, has been denied.  As such, payment or reimbursement for emergency transportation to such treatment must also be denied.  Id.  


ORDER

Entitlement to payment or reimbursement for medical expenses incurred on April 25, 2009, at a non-VA facility, to include emergency transportation expenses, is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


